

116 HR 8873 IH: Investing in Veteran Entrepreneurial Talents Act
U.S. House of Representatives
2020-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8873IN THE HOUSE OF REPRESENTATIVESDecember 4, 2020Mr. Hollingsworth introduced the following bill; which was referred to the Committee on Small Business, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Small Business Act to modify requirements relating to small business concerns owned and controlled by service-disabled veterans, and for other purposes.1.Short titleThis Act may be cited as the Investing in Veteran Entrepreneurial Talents Act or the Investing in VETS Act.2.Increase in Governmentwide goal for participation in Federal contracts by small business concerns owned and controlled by service-disabled veteransSection 15(g)(1)(A)(ii) of the Small Business Act is amended by striking 3 percent and inserting 5 percent.3.Certification requirement for small business concerns owned and controlled by service-disabled veterans(a)Title 38Paragraph (3) of section 8127(l) of title 38, United States Code, is amended to read as follows: (3)The term small business concern owned and controlled by veterans with service-connected disabilities means a small business concern owned and controlled by service-disabled veterans, as defined under section 3(q)(2) of the Small Business Act (15 U.S.C. 632(q)(2)), that is certified by the Administrator of the Small Business Administration..(b)Small Business ActSection 36 of the Small Business Act (15 U.S.C. 657f) is amended—(1)in subsection (a), by inserting that is certified by the Administrator after service-disabled veterans; and(2)in subsection (b)—(A)by inserting that is certified by the Administrator before if the contracting officer; and(B)by inserting such after not less than 2.(c)Prohibition on self-CertificationThe Administrator of the Small Business Administration may not allow a small business concern (as defined under section 3 of the Small Business Act (15 U.S.C. 632)) to self-certify as a small business concern owned and controlled by service-disabled veterans (as defined in such section).(d)Effective date; applicabilityThis section and the amendments made by this section—(1)shall take effect 3 years after the date of the enactment of this Act; and(2)shall apply to contracts entered into on or after such date.